DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered, but they are not persuasive. The Applicant contends that Olson does not teach or disclose at least one endmost crown being positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent, with the crowns of the stent having a curved segment extending between a pair of opposing struts. The examiner respectfully disagrees.  In Figures 132, 133, and 136, Olson shows a prosthetic heart valve having endmost crowns (interpreted to be the peaks and pointed projecting portions at the ends of elements 12400, 12460 and/or elements 13200 and its accompanying diamond-shaped frame).  At least one of those endmost crowns is positioned radially inwards with respect to the remaining endmost crowns (Figs. 125-126, 132, 133, 136; paras. 0033-0035, 0404-0407, 0411-0417).  The crowns of Olson are curved segments/shapes at the points between the struts (Figs. 132, 133, 136). At the inflow ends of the prosthesis, the crowns have inwardly extending, curved segments (e.g., 13210, 13212, 13214, 13230, 13232, .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the references and one having ordinary skill in the art would recognize that modifying the device of Schraut to include the radially inward crowns, as taught by Olson, will allow the device to be better supported and anchored within the patient (please see paras. 0412-0417 of Olson). In addition, the arguments of counsel addressing the inoperability of the prior art cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   Objective evidence, which must be factually supported by an appropriate affidavit or declaration, to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 7-14 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,213,307. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraut et al. (US Pub. No. 2014/0277417; hereinafter Schraut) in view of Olson et al. (US Pub. No. 2012/0022633; hereinafter Olson).
Schraut teaches the following regarding claim 7: a transcatheter valve prosthesis comprising: a stent (102) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (paras. 0048-0053), the stent including a plurality of crowns and a plurality of struts with each crown being a curved segment extending between a pair of opposing struts (please see annotated Figure A, below), wherein the plurality of crowns and the plurality of struts define a plurality of openings (112) of the stent and the stent has endmost crowns and endmost openings formed at an inflow end thereof (Figs. 1, 5G), an interior skirt (106) coupled to and covering an inner circumferential surface of the stent (Figs. 1, 5G; paras. 0050-0051); a prosthetic valve component (104, 108) 
Regarding claims 7, 8, 10, 11, and 21-23, Schraut teaches the limitations of the claimed invention, as described above.  However, it does not teach the stent comprising at least one endmost crown that is positioned radially inwards with respect to the remaining endmost crowns, thereby forming a circumferentially-extending gap between the endmost crowns.  Olson teaches a prosthetic heart valve (Figs. 125-126, 132, 133, 136) comprising a stent (12400, 12460 and/or 13200 and its accompanying diamond-shaped frame) having endmost crowns at the upper and lower ends. The crowns have curved segments at their points between the struts (Figs. 132, 133, 136). Further at the inflow ends of the prosthesis, the crowns have inwardly extending, curved segments (e.g., 13210, 13212, 13214, 13230, 13232, 13234), located between a pair of opposing struts. Every third endmost crown is positioned radially inwards with respect to the remaining endmost crowns (paras. 0033-0035, 0404-0407, 0411-0417), for the purpose of allowing the device to more easily engage the native heart valve. The position of the inward-facing crown forms a gaps or open spaces between the inward-facing crowns and the remaining crowns (Figs. 125-126, 132, 133, 136), which would be fully capable of accommodating the exterior skirt.  The inward-facing crowns are fully capable of being pushed inward during the compression and expansion states of the stent (paras. 0404-0407).  It would have been obvious to one having ordinary skill in the art to modify the device of Schraut to include the radially inward crowns taught by Olson, in order to allow the device to more easily engage the native heart valve. 

    PNG
    media_image1.png
    546
    674
    media_image1.png
    Greyscale

Figure A.


Regarding claim 9, Schraut, as modified by Olson, teaches the limitations of the claimed device, as described above.  However, they are silent as to the distance between the at least one endmost crown and the remaining endmost crowns.  The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal stent dimensions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of the distance between the at least one radially inward endmost crown and the remaining endmost crowns, would have been obvious at 
Schraut teaches the following regarding claim 12: the transcatheter valve prosthesis of claim 11, wherein the interior skirt longitudinally extends over the endmost openings of the stent to the prosthetic valve component (Figs. 1, 5G).
Schraut teaches the following regarding claim 13: the transcatheter valve prosthesis of claim 12, wherein the exterior skirt longitudinally extends over only the endmost openings of the stent (Fig. 5G).
Regarding claim 14, the embodiment of Schraut cited above does not explicitly recite that the interior skirt and the exterior skirt are formed from the same material.  However, Schraut teaches in an alternate embodiment that it is well known in the art that the interior and the exterior skirts of a valve prosthesis may be made of the same materials (paras. 0072-0073), for the purpose of providing the skirts with the desired structural and biocompatible characteristics.  It would have been obvious to one having ordinary skill in the art to modify the interior and the exterior skirts of Schraut’s embodiment of Fig. 5G to be made of the same material in order to provide the skirts with the desired structural and biocompatible characteristics.  In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of skirt material for another, is generally considered to be within the level of ordinary skill in the art.
Schraut teaches the following regarding claim 21: a transcatheter valve prosthesis comprising:  a stent (102) having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (paras. 0048-0053), 
Schraut teaches the following regarding claim 24: the transcatheter valve prosthesis of claim 21, further comprising a second skirt (106) coupled to and covering an inner circumferential surface of the stent (Figs. 1, 5G; paras. 0050-0051).
Schraut teaches the following regarding claim 25: the transcatheter valve prosthesis of claim 21, wherein the skirt is also coupled to and covers an inner circumferential surface of the stent (paras. 0050-0051).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774